DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/18/2021 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0037] recites, “As shown in FIG. 1 …  a driving device 140 and a control circuit”. Driving device 140 and a control circuit are not shown in fig.1.
Paragraph [0045] recites, “as shown in FIG. 1 to FIG. 3 … the current gradually rises”. Neither this feature nor electromagnet 160 is shown in figs.1-3.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 20130309107 A1).
Regarding claim 1, Chen teaches a heat sink assembly ([0029], present invention … air can be agitated and heat can be dissipated), comprising: a vibrating plate (i.e. blade mount 310 and movable magnetic component 210) (fig.6) comprising a magnetic material ([0028], movable magnetic component 210); a vibrating film (i.e. free part 324) (fig.6), wherein one end of the vibrating film is connected with the vibrating plate (implicit, as seen in fig.6); a driving device (i.e. fixed magnetic component 220) (fig.6) having an electromagnet (i.e. coil 222 and an outer yoke 224) (fig.5) which is arranged opposite to the vibrating plate (implicit, as seen in figs.5 and 6); and a control circuit (e.g. circuit on circuit board 600) (fig.5), which is connected with the driving device ([0045], he circuit board 600 can be electrically connected to the coil 222) and configured for transmitting to the driving device a control signal ([0045], driving the movable magnetic component 210) for controlling the electromagnet to be energized and de-energized ([0045], to reciprocate); wherein the electromagnet generates a magnetic field (implicit function of electromagnet) that drives the vibrating plate to vibrate ([0045], making the blade 300 oscillate) when the electromagnet is alternately switched between an energized state and a de-energized state ([0045], transmit power to the coil 222 for electromagnetic induction); wherein the vibrating film vibrates with the vibration of the vibrating plate ([0047], The blade mount 310 is connected to the movable magnetic component 210. The blade body 320 is disposed on the blade mount 310).
Regarding claim 2, Chen teaches the heat sink assembly of claim 1, wherein the vibrating plate comprises: a fixing part (e.g. part of 310 that is fixed to 210) (fig.6) configured for fixing the vibrating plate ([0047], blade mount 310 is connected to the movable magnetic component 210); and a vibrating arm (e.g. fixed part 322) (fig.6), which is connected with the fixing part (implicit, as seen in fig.6) and elastically deformable relative to the fixing part (e.g. the small deformation seen near 323) (fig.6), wherein the one end of the vibrating film is connected with the vibrating arm (implicit, as seen in fig.6).
Regarding claim 4, Chen teaches the heat sink assembly of claim 1, wherein the vibrating film is connected with the vibrating plate by bonding.
Regarding claim 6, Chen teaches the heat sink assembly of claim 1, wherein the vibrating plate is a metal plate ([0028], movable magnetic component 210 is driven by a magnetic force between the movable magnetic component 210 and the fixed magnetic component 220) (it is necessarily true that 210 is metal).
Regarding claim 7, Chen teaches a control method (abstract, vibration fan) for a heat sink assembly ([0029], present invention … air can be agitated and heat can be dissipated), the heat sink assembly comprising: a vibrating plate (i.e. blade mount 310 and movable magnetic component 210) (fig.6) comprising a magnetic material ([0028], movable magnetic component 210); a vibrating film (i.e. free part 324) (fig.6), wherein one end of the vibrating film is connected with the vibrating plate (implicit, as seen in fig.6); a driving device (i.e. fixed magnetic component 220) (fig.6) having an electromagnet (i.e. coil 222 and an outer yoke 224) (fig.5) which is arranged opposite to the vibrating plate (implicit, as seen in figs.5 and 6); and a control circuit (e.g. circuit on circuit board 600) (fig.5), which is connected with the driving device ([0045], he circuit board 600 can be electrically connected to the coil 222) and configured for transmitting to the driving device a control signal ([0045], driving the movable magnetic component 210) for controlling the electromagnet to be energized and de-energized ([0045], to reciprocate); wherein the electromagnet generates a magnetic field (implicit function of electromagnet) that drives the vibrating plate to vibrate ([0045], making the blade 300 oscillate) when the electromagnet is alternately switched between an energized state and a de-energized state ([0045], transmit power to the coil 222 for electromagnetic induction); wherein the vibrating film vibrates with the vibration of the vibrating plate ([0047], The blade mount 310 is connected to the movable magnetic component 210. The blade body 320 is disposed on the blade mount 310); wherein the control method comprises: sending, by the control circuit, a periodic control signal which controls the electromagnet to be energized and de-energized alternately ([0045], vibration fan may include a circuit board 600 and a wire 610 ... Therefore, the wire 610 can transmit power to the coil 222 for electromagnetic induction, thereby driving the movable magnetic component 210 to reciprocate and making the blade 300 oscillate); wherein the electromagnet generates a variable magnetic field ([0045], the wire 610 can transmit power to the coil 222 for electromagnetic induction, thereby driving the movable magnetic component 210 to reciprocate) that drives the vibrating plate to vibrate during the energizing and the de-energizing of the electromagnet to drive the vibrating film connected with the vibrating plate ([0045], making the blade 300 oscillate).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 8, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20130309107 A1), and further in view of Chang (US 20150055295 A1).
Regarding claim 3, Chen teaches the heat sink assembly of claim 1, wherein another end of the vibrating film (e.g. end of 324 away from 310) (fig.6), which is away from the one end of the vibrating film connected with the vibrating plate (implicit, as seen in fig.6).
Chen does not teach, vibrating film is provided with a fixing hole configured for fixing the another end of the vibrating film.
Chang teaches in a similar field of endeavor of heat dissipation in electronic device, a vibrating film (i.e. air disturbing member 3) (figs. 1 and 9A) is provided with a fixing hole (i.e. joint connection portion 41) (figs.1 and 9A) configured for fixing the another end of the vibrating film ([0029], joint connection portion 41 configured for connecting to the second end 32 of the air disturbing member 3 by different means, such as adhesive bonding, screw fastening, or hot-melt bonding).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the fixing hole configured for fixing the another end of the vibrating film in Chen, as taught by Chang, as it provides the advantage of producing a continuous wave of the air disturbing member arranged in a limited internal space.
Regarding claim 4, Chen teaches the heat sink assembly of claim 1.
Chen does not teach, wherein the vibrating film is connected with the vibrating plate by bonding.
Chang teaches in a similar field of endeavor of heat dissipation in electronic device, wherein the vibrating film (i.e. air disturbing member 3) (fig.1) is connected with the vibrating plate (i.e. oscillating member 22) (fig.1) by bonding ([0031], adhesive bonding, screw fastening or hot-melt bonding).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the vibrating film connected with the vibrating plate by bonding in Chen, as taught by Chang, as it provides the advantage of thinner, stronger bond with uniform stress distribution over surfaces.
Regarding claim 8, Chen teaches substantially all the limitations as stated in claim 7. Chen further teaches an electronic device, comprising: a shell (i.e. base 100) (fig.1), wherein an end of the vibrating plate (e.g. protrusion 213) (fig.1), which is away from an end of the vibrating plate connected with the vibrating film (implicit, as seen in fig.1), is fixed on the shell (e.g. 213 is fixed to base 100 via 420) (fig.1).
Chen does not teach, another end of the vibrating film, which is away from an end of the vibrating film connected with the vibrating plate, is fixed on the shell; and a cover plate arranged on the shell, wherein the driving device is arranged at an inner side of the cover plate facing the shell, and the vibrating plate and the vibrating film are located between the cover plate and the shell.
Chang teaches in a similar field of endeavor of heat dissipation in electronic device, another end of the vibrating film (e.g. end of 3 close to 4) (figs.1 and 7), which is away from an end of the vibrating film connected with the vibrating plate (implicit, as seen in fig.7), is fixed on the shell (e.g. 4 is fixed on the bottom part of outer case 6) (fig.7); and a cover plate (e.g. top part of outer case 6) (fig.7) arranged on the shell (implicit, as seen in fig.7), wherein the driving device (i.e. base 21) (fig.7) ([0028], The oscillation assembly 2 is adapted to generate a fixed-frequency oscillation) is arranged at an inner side of the cover plate (e.g. inner side of outer case 6 near 21) (fig.7) facing the shell (implicit, as seen in fig.7), and the vibrating plate and the vibrating film are located between the cover plate and the shell (implicit, as seen in fig.7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the another end of the vibrating film, which is away from an end of the vibrating film connected with the vibrating plate, is fixed on the shell; and a cover plate arranged on the shell, wherein the driving device is arranged at an inner side of the cover plate facing the shell, and the vibrating plate and the vibrating film are located between the cover plate and the shell in Chen, as taught by Chang, as it provides the advantage of producing a continuous wave of the air disturbing member arranged in a limited internal space with a largely upgraded heat dissipation efficiency.
Regarding claim 9, Chen and Chang teach the electronic device of claim 8, wherein the shell is provided with an air inlet (Chang, i.e. first opening 62) (figs.3 and 7), an air outlet (Chang, i.e. second opening 63) (figs.3 and 7), and a groove between the air inlet and the air outlet (Chang, e.g. groove accommodating fixing seat 4 and base 21) (figs.3 and 7), the groove accommodating the vibrating plate and the vibrating film (Chang, implicit, as seen in figs. 3 and 7), wherein the cover plate is covered on the groove (Chang, implicit, as seen in figs. 3 and 7) and forms an air duct with the groove (Chang, [0030], disturb air in the receiving space 61 and form a relatively high static pressure of air in the outer case 6), and the air duct is connected with each of the air inlet and the air outlet (Chang, implicit, as seen in figs. 3 and 7).
Regarding claim 11, Chen and Chang teach the electronic device of claim 8, wherein the shell is a rear shell (Chang, e.g. bottom part of outer case 6) (figs.3, 6 and 7).
Regarding claim 12, Chen and Chang teach the electronic device of claim 8, further comprising a motherboard connected with the driving device (Chang, [0003], development of various electronic devices, such as notebook computers, tablet computers and mobile phones) (It is necessarily true that a motherboard is present in computers).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20130309107 A1), and further in view of Shimomura (JP 2009088571 A; Translation attached).
Regarding claim 5, Chen teaches the heat sink assembly of claim 1, wherein the control circuit is a printed circuit ([0045], the circuit board 600 may be a PCB (printed circuit board)).
Chen does not teach, the printed circuit is a flexible printed circuit.
Shimomura teaches in a similar field of endeavor of flexible printed circuit board in which a heat-generating electronic component is mounted, the printed circuit is a flexible printed circuit (abstract, flexible printed circuit board).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the flexible printed circuit in Chen, as taught by Shimomura, as it provides the advantage of thinner, stronger bond with uniform stress distribution over surfaces.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20130309107 A1) and Chang (US 20150055295 A1), and further in view of Lin (TW 201122320 A; Translation attached).
Regarding claim 10, Chen and Chang teach the electronic device of claim 9.
Chen and Chang do not teach, further comprising a protection film, which has an air vent, is located at a rear side of the shell away from the cover plate, and is covered on the air inlet and the air outlet.
Lin teaches in a similar field of endeavor of heat dissipation device, further comprising a protection film (i.e. piece 17) (figs.1 and 2), which has an air vent (page 1, heat dissipation hole 121 is covered with a waterproof heat dissipation), is located at a rear side (e.g. 17 is on the outer side of 12) (figs.1 and 2) of the shell (i.e. lamp holder 12) (fig.1) away from the cover plate (e.g. lamp cover 11) (fig.1), and is covered on the air inlet and the air outlet (page 1, heat dissipation hole 121 is covered with a waterproof heat dissipation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the protection film in Chen and Chang, as taught by Lin, as it provides the advantage of waterproofing the electronic device.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        12/09/2022





	/THIENVU V TRAN/                                           Supervisory Patent Examiner, Art Unit 2839